



Exhibit 10.6
[To be placed on company letterhead.]


[Date]
[Name]
[Insert Address]
Re:    Retention Bonus
Dear [First Name]:
Rosehill Operating Company, LLC (the “Company”) values your contributions to our
organization and looks forward to working with you as we consider various
strategic alternatives in the coming months. Your continued leadership is
critical during this time.
In recognition of your role, and the importance of your contributions to the
Company in the months ahead, the Company has awarded you a one-time $[•] special
cash award (the “Retention Bonus”), which will be paid in two equal
installments. The first $[•] installment will be paid on the first regularly
scheduled payroll date that follows [Insert Date] and the second $[•]
installment will be paid on the first regularly scheduled payroll date that
follows [Insert Date], in each case subject to your continued employment with
the Company through such date and less all applicable taxes and withholdings.
In the event of the termination of your employment by the Company without
“Cause” prior to full payment of the Retention Bonus, you will receive
accelerated payment of any unpaid installments, which will be made within 30
days following such termination date. As used herein, “Cause” means (i) your
material breach of any written agreement between you and the Company; (ii) your
commission of an act of gross negligence, willful misconduct, breach of
fiduciary duty, fraud, theft or embezzlement; (iii) your commission of, or
conviction or indictment for, or plea of nolo contendere to, any felony (or
state law equivalent) or any crime involving moral turpitude; or (iv) your
willful failure or refusal, other than due to disability, to perform your duties
to the Company or to follow any lawful directive from your supervisor.
Your receipt of the Retention Bonus does not affect your employment status with
the Company. You are and will continue to be an employee at-will of the Company.
Because this retention bonus opportunities such as this are reserved for a small
number of people, we ask that you please keep the terms of this letter agreement
confidential. Failure to keep this letter and its contents strictly confidential
could result in forfeiture of any Retention Bonus and other actions against your
employment with the Company. If you have any questions about this program,
please contact [Insert contact and phone number].
We look forward to your continued contributions to the Company.
Sincerely,
[Name]
[Title]





